1

2

3

4

5

6                              UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA
8                                                ***
9     KEVIN JAMES LISLE,                              Case No. 2:03-cv-1006-MMD-CWH
10                                      Petitioner,                     ORDER
             v.
11

12    WILLIAM GITTERE, et al.,
13                                 Respondents.
14

15          In this capital habeas corpus action, Petitioner Kevin James Lisle is represented

16   by appointed counsel, the Federal Public Defender for the District of Nevada. On January

17   7, 2019, the Court received a pro se filing from Lisle, and that document was filed under

18   seal, in part because it concerns the attorney-client relationship (ECF No. 321). The Court

19   ordered a copy of that filing sent to Lisle’s counsel and ordered Lisle’s counsel to respond

20   to it under seal. (ECF No. 324.) Lisle’s counsel responded under seal as ordered on

21   January 30, 2019 (ECF No. 325), and the Court, in a sealed order, directed counsel to

22   file a further status report regarding the matter (ECF No. 326).

23          On February 19, 2019, the Court received another pro se filing from Lisle,

24   regarding the same matter, and that document was filed under seal (ECF No. 327). It is

25   unclear whether Lisle’s counsel has received a copy of this filing.

26          It is therefore ordered that the Clerk of the Court is directed to send to Petitioner’s

27   counsel (and only Petitioner’s counsel), by certified mail, a copy of the document filed

28   under seal at ECF No. 327.
1          It is further ordered that Petitioner’s counsel is to file, under seal, a status report

2    with respect to Lisle’s pro se fillings (ECF Nos. 321 and 327) consistent with the Court’s

3    sealed order (ECF No. 326).

4          DATED THIS 5th day of March 2019.

5

6
                                                      MIRANDA M. DU
7                                                     UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                  2
